










                                            Exhibit 10.27


TAD (Team Achievement Dividend) Plan








I.
PURPOSE

Toys “R” Us, Inc. (the “Company”) has established the Team Achievement Dividend
Plan (“TAD” or the “Plan”) to award annual cash incentives for purposes of
motivating, rewarding and retaining eligible Team Members based in the Global
Resource Center (“GRC”).




II.
EFFECTIVE DATE

This Plan sets forth the annual bonus program for each fiscal year of the
Company beginning with the _____ fiscal year and supersedes and replaces all
previous annual cash incentive programs (whether written or oral, formal or
informal) in effect for GRC Team Members.


III.
ELIGIBILITY

1.
All regular full-time and part-time Team Members working at the GRC are eligible
to participate in TAD, unless otherwise specified in the annual TAD Plan
Summary. For the purposes of TAD, a regular Team Member is defined as not having
seasonal, contract or temporary employment status. For the avoidance of doubt,
all Executive Officers of the Company shall be deemed as being based in GRC
regardless of their geographic location.



2.
New Team Members hired after the first day of a Plan Year but on or prior to
November 15th of such Plan Year will be eligible to receive a pro rata payment
of a TAD award based on the number of days employed in such Plan Year. Team
Members hired after November 15th of any Plan Year will not be eligible to
participate in TAD for that Plan Year.



3.
Team Members must be employed on the payout date for each Plan Year to receive
their potential TAD award for that Plan Year. Team Members who leave the
Company, voluntarily or involuntarily, prior to the payout date will not be
eligible to receive the TAD award except as may be required by any applicable
employment agreement or as set forth in Section VI.





IV.
METRIC DEFINITIONS & BUSINESS UNIT DEFINITIONS



EBITDA is adjusted EBITDA, and is defined as net earnings before interest
expense, income tax, depreciation and amortization, further adjusted to exclude
the effects of certain income and expense items that management believes make it
more difficult to assess the Company’s actual operating performance including
certain items which are generally non-

1



--------------------------------------------------------------------------------












recurring.  Examples include private equity sponsor management and advisory
fees, goodwill and asset impairment charges, restructuring charges, impact of
litigation and net gains on sales of properties.


Financial Target is the fiscal budget/plan approved by the Board of Directors of
the Company. For incentive purposes, the EBITDA results used to determine
achievement against financial plan are net of any incentive award expenses.


Global Business Units are departments that, overall, have global responsibility
and/or work on or support global initiatives. The following departments are
considered Global Business Units:


•        Business Transformation
•        Digital
•        Finance
•        Human Resources
•        Information Technology
•        Franchise
•        Legal
•        Logistics
•        Procurement
•        Public Relations/Communications
•        Quality Assurance
•        R Brands
•        Real Estate



Leverage is the ability to earn a higher or lower TAD award based on the
achievement of the financial metrics. Leverage only applies to Team Members
whose TAD Award Target is based on a percentage (%) of annual base salary.


Plan Year means each applicable fiscal year of the Company during which the Plan
is in effect.


TAD Award Target is the amount of the annual cash bonus target that a Team
Member may be eligible to earn if the Company achieves its applicable EBITDA
target(s). For Levels C, D, D1, E, F and G, target TAD Award Targets are a
percentage (%) of your annual base salary and varies based on your grade level
and/or role.


Your TAD Award Target is consistent with your previous annual bonus target. If
you do not know what your TAD Award Target is, you may contact your HR Business
Partner for clarification.


For Levels H60, H80, H90, A and B, the TAD Award Target will be set forth on
Schedule B that will be attached to the TAD and updated for each Plan Year.


US Business Units are departments that, overall, support the US business. The
following departments are considered US Business Units:





2



--------------------------------------------------------------------------------








•        Asset Protection
•        Guest Services
•        Marketing
•        Merchandising
•        Merchandise Presentation
•        Planning & Allocations
•        Regional Store Operations
•        Store Operations
•        Store Planning
•        Supply Chain Operations
•        Visual Merchandising



V.
DESIGN & METRICS

TAD awards are based 100% on the financial performance of the Company in its
achievement of its target EBITDA goals. The applicable EBITDA metrics vary by
business unit for each Plan Year. The applicable target for each such metric
will be set forth on the Schedule A that will be attached to the TAD and updated
for each Plan Year.
  
Team Members whose TAD award is based on a percentage (%) of annual base salary
will be leveraged based on achievement against the financial target(s).
Achievements can result in a TAD award being between 0% - 150% of your TAD Award
Target.


Team Members whose TAD award is a fixed payout are not leveraged. The financial
target must be met in order for your fixed payout to be paid to you.

VI.
PRO RATA RULES

For each Plan Year your award will be based upon your TAD Award Target and,
where applicable, your rate of annual base salary as in effect on November 15th
of that Plan Year.


Any changes to a Team Member’s business unit, TAD Award Target and annual base
salary rate after November 15th will be prorated based upon the number of days
the applicable element applies.


All eligibility rules outlined in Section III must still be met.


a.
Movement Between Company Incentive Plans

If a Team Member changes positions during a Plan Year where a different
incentive plan applies, results used will be prorated based on the number of
days spent in each plan during that Plan Year.


b.
Movement Between Business Units (Global vs US)

If a Team Member changes positions during a Plan Year that results in a change
from a Global Business Unit to US Business Unit or vice versa, results used will
be prorated based on the number of days spent in each Business Unit during that
Plan Year.


c.
New Hires

Team Members who commence employment after the first day of the Plan Year but on
or prior to November 15th of that Plan Year, will have their TAD award prorated
based on the number of actual days spent in an eligible position during such
Plan Year. If a

3



--------------------------------------------------------------------------------








Team Member commences employment after November 15th of any Plan Year, he/she is
not eligible to participate in the Plan for such Plan Year.


d.
Promotions

For each Plan Year, the rate of annual base salary and TAD Award Target for Team
Members who are promoted on or prior to November 15th of that Plan Year will not
be prorated. Any promotions that occur after November 15th of any Plan Year will
be prorated using November 15th as the starting point.


e.
Demotions

For each Plan Year, Team Members who are demoted after November 15th of that
Plan Year, will have their TAD award prorated based upon the number of actual
days spent in each incentive eligible position, if applicable.


f.
Rehires

Team Members who experience gaps in service during a Plan Year due to either:
(a) separation from the Company and subsequent rehire, or (b) temporary
suspension from job duties, will have their TAD award based on the total days
worked in any incentive eligible position during a Plan Year.


g.
Leaves of Absence

Team Members who were absent due to an approved leave(s) of absence remain
eligible to receive a TAD award as long as they worked at least one day during
the applicable Plan Year and are employed on the payout date.


h.
Retirement

Team Members who retire from the Company after the close of the applicable Plan
Year, but prior to the payout date, will still be eligible to receive their TAD
award if they retire after attaining age 60 and have 10 or more years of
continuous service from their most recent hire date.


i.
Reduction In Force

Team Members impacted by a reduction in force after the close of the applicable
Plan Year but who are not actively employed on the payout date remain eligible
to receive their TAD award.


j.
Death

In the case of an eligible Team Member who dies during a Plan Year, the amount
of the TAD award, assuming the applicable performance goals are met, will be
prorated based on the date of death and the number of days the team member was
employed during such Plan Year. Any payment due will be paid to the Team
Member’s beneficiary or estate at the time set forth in Section VII below.














VII.
PAYMENTS


4



--------------------------------------------------------------------------------








For each Plan Year, if financial goals and all other terms and conditions are
satisfied, TAD award payouts will be made to each eligible Team Member in one
lump sum cash payment on a date selected by the Company during the 2 ½ month
period following the close of such Plan Year. All payments are subject to
applicable tax withholding and payroll deductions required by law, as well as
any other previously defined Company or individual withholdings.
 
Prior to the payout of any TAD award for any Plan Year, the total incentive
award spend will be reviewed and approved by an appropriate committee of the
Board of Directors.


VIII.
GENERAL PROVISIONS

a.
The Company reserves the right to amend, suspend, or terminate all or part of
the TAD, or to modify any payments thereunder, for any or no reason, with or
without advance notice, until and including the day before the last day of the
applicable Fiscal Year. As of the last day of any applicable Plan Year or
thereafter, the Company is precluded from exercising the rights delineated in
the previous sentence with respect to TAD awards for such Plan Year.



b.
TAD awards may not be transferred, assigned, pledged or hypothecated (whether by
operation of law or otherwise), except as provided by will or the applicable
laws of descent and distribution, and no TAD awards shall be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of a TAD award not specifically
permitted herein shall be null and void and without effect.



c.
    Participation in the TAD is not a guarantee of continued or future
employment and does not alter the “at-will” employment nature of the
relationship between a Team Member and the Company.



d.
Any proposed exceptions to the Plan must be submitted in writing to the GRC
Compensation department. Approval must be obtained prior to any action being
taken and/or discussions with a Team Member.



e.
The Company will have the exclusive authority to administer and interpret this
Plan in its sole discretion




5



--------------------------------------------------------------------------------








Schedule A


TAD Plan Goals for the _____ Plan Year

6



--------------------------------------------------------------------------------










Schedule B


TAD Award Targets for Levels H60, H80, H90, A and B for the _____ Plan Year



































7

